Citation Nr: 0930576	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
carpal tunnel syndrome (CTS), right hand.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical strain.

3.  Entitlement to a compensable evaluation for bilateral 
onychomycosis of the feet.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectus abdominus muscle strain, claimed as hernia.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
capitis, claimed as head fungus, right side.
7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for CTS, 
left hand.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
patellofemoral syndrome (PFS), left knee.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis / allergic rhinitis.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to July 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was subsequently 
scheduled and held in January 2007.  The Veteran testified at 
that time and the hearing transcript is of record.  The 
Veterans Law Judge (VLJ) who conducted the January 2007 
hearing is no longer employed at the Board.  In April 2009, 
the Veteran was notified of this information and afforded the 
opportunity for another hearing pursuant to 38 C.F.R. § 
20.707 (2008) (noting that a VLJ who conducts a hearing on 
appeal must participate in any decision made on that appeal).  
See also 38 U.S.C.A. § 7107(c) (West 2002).  The Veteran 
specifically declined the opportunity for a new hearing and 
requested that his claim be adjudicated based on the evidence 
of record.

The Veteran's claim of entitlement to an evaluation in excess 
of 10 percent for CTS, right hand, was originally before the 
Board in July 2007.  The Board denied the claim, and the 
Veteran subsequently appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a December 2008 memorandum decision, vacated the Board's 
decision and remanded the claim for additional evidentiary 
development.

As to the other issues listed on the title page of this 
decision, the Board notes that these claims were remanded in 
the Board's July 2007 decision for additional evidentiary 
development.  To date, however, this development is ongoing 
and the issues have not been recertified to the Board.  As 
such, these issues are not currently before the Board for 
final appellate consideration.  The Veteran will be notified 
when such development has been completed.  Accordingly, the 
only issue before the Board at this time is the Veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for CTS, right hand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Court vacated and remanded the Veteran's claim of 
entitlement to an evaluation in excess of 10 percent for CTS, 
right hand, as discussed in the Board's July 2007 decision 
after it was determined that: 

(1)  the Veteran was not provided with 
proper notice pursuant to the Veterans 
Claims Assistance Act (VCAA) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) of the information and evidence 
needed to substantiate the claim for an 
increased rating;

(2)  the Board failed to provide 
adequate reasons and bases for relying 
on the June 2003 VA Compensation and 
Pension (C&P) examination report, 
particularly where, as here, the Court 
seemingly found the examination report 
to be inadequate because it failed to 
describe the effects of the Veteran's 
CTS, right hand, on his "ordinary 
activities."

See December 23, 2008 memorandum decision.  For the foregoing 
reasons, the Board finds that a remand is necessary to 
address these shortcomings.  Accordingly, the RO should 
provide the Veteran with complete VCAA notification of the 
information and evidence needed to substantiate an increased 
rating claim for CTS, right hand.  See Vazquez-Flores, supra.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2008).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2008).  

In this case, the Court seemingly found the June 2003 VA C&P 
examination to be inadequate because the examiner failed to 
discuss the effects of the Veteran's service-connected CTS, 
right hand, on his occupational functioning and completion of 
daily activities, if any.  As such, the Veteran should be 
afforded a new VA examination to assess the severity of the 
service-connected CTS, right hand.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated January 23, 
2007 to the present.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the Veteran should be advised of the 
rating criteria for carpal tunnel syndrome 
(CTS) as seen in 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2008).  The Veteran 
should also be advised that he can submit 
evidence showing the worsening or increase 
in severity of his CTS, right hand, as 
well as the impact it has upon his 
employment and activities of daily living, 
if any. 

2.  The RO should contact the appropriate 
VA medical facilities and obtain medical 
treatment records pertaining to the 
Veteran that are dated since January 2007.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report or an addendum.

The examiner is asked to assess the 
severity of the Veteran's service-
connected carpal tunnel syndrome, right 
hand.  The examiner should also state the 
extent to which the Veteran's CTS, right 
hand, affects occupational functioning and 
the completion of daily activities, if at 
all.  The examiner must provide a complete 
rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

